Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the amendment, remarks filed on 07/12/2022 and the Examiner’s Amendment.
2.	The Title of the invention has been amended on 07/12/2022. The amended Title of the current application is:
 LEVERAGING UNSPECIFIED ORDER OF EVALUATION FOR COMPILER-BASED PROGRAM OPTIMIZATION.
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in Foreign Application Priority No. 202011024593   filed on 06/11/2020. 

4.	Claims 1-8 and 10 have been amended (See also the Examiner’s Amendment).
5.	Claims 9 has been previously canceled.
6.	Claims 1-8 and 10 are allowed.

	EXAMINER’S AMENDMENT	
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Carl T. Reed (Reg. No. 45,454) on 07/26/2022.
The application has been amended as follows:

In the Specification:
The Abstract has been amended.
The Amended Abstract is attached in the OA.APPENDIX, document named:
Examiner’s Amendment_Abstract_17344375.

In the Claims:
Claims 1, 4, 5, and 10 have been amended.
The List of all claims are attached in the OA.APPENDIX, document named:
Examiner’s Amendment_17344375.

REASON FOR ALLOWANCE
8.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation method/system for identifying expressions involving unsequenced evaluations that include side-effects based on a traversal of the Abstract Syntax Tree to thereby identify must-not-alias relationships; encoding the identified must-not-alias relationships with corresponding expressions into one or more language-independent intermediate representation (IR) through a custom intrinsic function call to thereby result in a non optimized IR representation; executing optimization passes on the non-optimized IR to generate an optimized IR based on at least one of: extract an indication about must not alias relationships not recommended for aliasing, said indication received as a response from one or more encoded must not alias relationships through said custom intrinsic function call;  detect the must not alias relationships not recommended for aliasing based on the response and ensuring that the custom intrinsic function call does not interfere with the optimization passes; and removing the custom intrinsic function call that was used for encoding must not alias relationships from the optimized IR before assembly-code generation and thereby generating an assembly code.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

Guo (US 20080134159) discloses:  create a version of a binary program originally executable on one processor-based platform that is, after translation, usable on a different processor-based platform.  analysis of a program that is being optimized is required to determine whether two memory references of interest in the optimization process are aliases. a program during optimization if the memory references in the load and store respectively are aliases of each other, the original binary code is translated without optimization, and instrumentation code may then be inserted into the translation produced by this first phase.  Instruction inspection may then be performed to exclude memory reference pairs that definitely do not alias in this embodiment; an alias profiling step may be taken wherein instrumentation is inserted to identify the effective addresses accessed by memory locations that cannot be definitively determined to be non-aliases by instruction inspection. This allows the optimization process to rule out definite aliases. However, in general there will remain pairs of references in the code whose aliasing relation cannot be determined either by instruction inspection or by instrumentation. We will call these remaining dependencies "false dependencies". The two addresses being compared are determined to be non-aliasing if the base address parts of the two symbolic addresses are the same and the offsets are different.

Bonanno et al (US 20090217016) discloses, the branch type indicator identifies a non-alias region relative to the address segment. optimizing this sequence can boost the performance of a program. . The branch type indicator 220 can be used to confirm that a non-aliased region of memory is being referenced that is associated with a privileged region of code. The alias can be removed by defining a tag that covers range 0:39 in addition to the above. Another way to remove the alias is to define an architected subset region as to prevent an alias all together. 

EDME (US 20140022861 ) discloses: The workflow selects (at 404) an unaliased part of the common-shot gather, where the unaliased part includes data acquired by sensor assemblies with spacing (between successive sensor assemblies) less than or equal to half the shortest wavelength of interest. Any aliased part of the common-shot gather is discarded and not used for producing a calibration operator.

Ruf (US 6665865 B1) discloses: Synchronization optimization for statically compiled Java programs is performed in three phases: Thread closure analysis, Alias analysis, and Specialization and transformation.  in particular to alias analyses useful for optimizing software. he methods are executable computer code that act upon this data, along with potentially providing other services.  Alias analysis determines the aliasing behavior of each method in the program.  The intra-procedural portion of the analysis both optimizes the method body (removing or simplifying synchronization operations and redirecting calls to specialized targets).

Haugen  (US 20040205320) discloses: a backend of the compiler generates the object code from an intermediate representation of the source code;  an indirect store through a pointer, and a procedure call, into object code. Once the variables in the address taken alias set have been invalidated, the computer system must access variables from memory instead of accessing these variables from processor registers to run or execute the generated object code. he compiler arts is to optimize the generation of object code 116 from the source code 114. Such optimization is implemented as a "program optimizer" function in the compiler; and one embodiment, the alias set 206 specifies variables that can be indirectly referenced. Such an alias set 206 is also referred to as an "address taken" alias set 206. as the method 500 removes these indirect references, the modified intermediate representation 115 of FIG. 6 no longer requires statement. 

Krablin (US 7743370 B )  discloses: The location on the expression stack and relationships between these results and the instructions that generated them are indicated by special graph nodes called "aliases.") When considering certain possible code rearrangements (i.e., optimizations), e; determining a total number of alias nodes in the sub-graph of the current node; determining a total number of alias nodes generated as a result of program instructions represented in the sub-graph of the current node.
Title: Optimistic loop optimization, author:   J Doerfert, published on 2017.
Title: Type-based alias analysis, author: A Diwan, published on 1998.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente  can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196